DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ornstein 10,258,896. As to claims 1 and 8, Ornstein discloses a tile 10 comprising a body having multiple layers (as shown in Fig. 1) and having first, second, third and fourth sides, wherein the first and second sides are disposed opposite of each other, and the third and fourth sides are disposed opposite of each other and between the first and second sides; see Fig. 1. The tile in Ornstein has a first set of magnets 20 embedded in the first and third sides and a second set of magnets 20 embedded in the second and fourth sides such that the tile is configured to magnetically couple with an adjacent tile of the same construction 20; see Fig. 1. The term “flooring tile” in claim 8 does not distinguish over the tile in Ornstein because Ornstein’s tile may be laid on a floor (col. 2, line 43) or may be used to form a wall (col. 2, line 44-45). However, Ornstein does not disclose the claimed polarity of the magnets. Ornstein discloses adjusting the polarity of the magnets so as to allow adjacent tiles to be joined together; see col. 7, lines 25-38. It would have been obvious to one of ordinary skill in the art to form the tiles in Ornstein with first and second sets of magnets on opposite sides with the same polarity such that the first set and second set of magnets have opposite polarity since a shifting of the location of parts is within the general skill of a worker in the art.
As to claims 2 and 3, Figs. 31, 32, 70, 71 in Ornstein show a plurality of tiles connected together and as such meet the claim limitations.
As to claims 4 and 10, the magnets in Ornstein are embedded in indentations on the sides of the
tiles.

As to claim 6 and 12, Ornstein discloses this feature at col. 2, lines 30-32.
As to claims 7 and 13, Ornstein suggests varying the spacing of his magnets at col. 7, lines 41 -50. It would have been obvious to one of ordinary skill in the art to form the tile in Ornstein with a spacing between adjacent magnets on a first side less than a spacing of magnets on a third side as suggested at col. 7, lines 41-50.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Norris 2016/0340912. As to claims 1 and 8, Norris discloses a system for covering a floor or wall with a flooring structure formed from a plurality of flooring tiles 1, 1’ having first, second, third and fourth sides, wherein the first and second sides are disposed opposite of each other, and the third and fourth sides are disposed (i) opposite of each other and (ii) between the first and second sides; see Fig. 2. Norris has a set of magnets 21, 25 embedded in each of the four sides; see [0039] and [0044] and Figs. 2 and 6b. It would have been obvious to one of ordinary skill in the art to arrange the polarity of the magnets in any manner such as having magnets with similar polarity on opposite sides of the tiles since a shifting of the location of parts is within the general skill of a worker in the art. 
As to claims 2 and 3, Fig. 3 in Norris shows a plurality of tiles connected together and as such meets the claim limitations. Norris also discloses a layered composite tile in view of the different parts that make up the tile as shown in Figs. 2 and 6b.
As to claims 4 and 10, the magnets in Norris are embedded in channels on the sides of the tiles; see Fig. 6b and [0038]. 
As to claims 5 and 11, it is assumed that the magnets in Norris are permanently affixed in position otherwise the flooring would be unstable.
As to claims 6 and 12, it would have been obvious to one of ordinary skill in the art to change the shape of the tile in Norris to a rectangular shape depending on the desired decorative effect since a change in shape is within the level of ordinary skill in the art. 
As to claims 7 and 13, it would have been obvious to one of ordinary skill in the art to form the tile in Norris with a spacing between adjacent magnets on a first side less than a spacing of magnets on a third side since a shifting of parts is within the level of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783